Case 1:20-cv-22744-FAM Document 4 Entered on FLSD Docket 07/13/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


 JUAN CRENA,
                                                              Case No. 1:20-cv-22744-FAM
        Plaintiﬀ,

 vs.

 NAVITELIA INDUSTRIES, INC.,
 d/b/a OXYBREATH PRO, and
 d/b/a DRESIDE,

       Defendant.
 ___________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiﬀ Juan Crena, by and through undersigned

 counsel, hereby gives notice of his voluntary dismissal of this case with prejudice.

        Defendant Navitelia Industries, Inc. has not answered or moved for summary judgment.

 Dated: July 13, 2020

                                                      Respectfully submitted,


                                                      Eduardo A. Maura, Esq.
                                                      Luis F. Quesada Machado, Esq.
                                                      Attorneys for Plaintiﬀ
                                                      Ayala Law, P.A.
                                                      1390 Brickell Ave, Ste 335
                                                      Miami, FL 33131
                                                      Telephone: 305-570-2208
                                                      Email: eayala@ayalalawpa.com

                                                      By: /s/ Eduardo A. Maura
                                                              Eduardo A. Maura
                                                              Florida Bar No. 91303




                                                                                                 1
Case 1:20-cv-22744-FAM Document 4 Entered on FLSD Docket 07/13/2020 Page 2 of 2




                                      PROOF OF SERVICE

 I hereby certify that a true and correct copy of the foregoing was served by email on July 13, 2020
 on all counsel or parties of record.

                                                      By: /s/ Eduardo A. Maura
                                                              Eduardo A. Maura
                                                              Florida Bar No. 91303




                                                                                                  2
